Exhibit 10.1
Execution Version






FIRST AMENDMENT TO THE SETTLEMENT AGREEMENT
This First Amendment to that certain Settlement Agreement by and among the
Debtors1, the FE Non-Debtor Parties, the Ad Hoc Noteholders Group, the Bruce
Mansfield Certificateholders Group, and the Committee (the “Parties”), dated as
of August 26, 2018 (the “Settlement Agreement”) is entered into by the parties
thereto.
WITNESSETH:
WHEREAS, the Debtors, the FE Non-Debtor Parties, the Ad Hoc Noteholders Group,
the Bruce Mansfield Certificateholders Group, and the Committee entered into the
Settlement Agreement on August 26, 2018;
WHEREAS, the Debtors and the FE Non-Debtor Parties entered into a Consent and
Waiver to the Settlement Agreement dated as of April 18, 2019;
WHEREAS, Section 2.4(a) of the Settlement Agreement contemplates that the
Debtors shall provide FE Corp. with the Plan Effective Date Notice (as defined
in the Settlement Agreement) at least 40 days prior to the Plan Effective Date;
WHEREAS, Section 2.4(b) of the Settlement Agreement contemplates that, subject
to the Plan Effective Date Notice, on the Plan Effective Date, FE Corp. shall
issue $628 million aggregate principal amount, less the Adjustment Amount, of
the New FE Notes to the Debtors;
WHEREAS, Section 13.11 of the Settlement Agreement allows the parties to the
Settlement Agreement to alter, amend, modify or otherwise change the terms of
the Settlement Agreement by a writing duly executed by authorized
representatives of each of the Parties;
WHEREAS, the signatories to this Agreement have agreed to or have been
authorized to execute certain modifications of the provisions of Section 2.4 of
the Settlement Agreement and certain additional related provisions, all as set
forth in this Agreement.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants, and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
Section 1.    Modification of Certain Defined Terms. The following terms defined
in Article I of the Settlement Agreement shall be modified, as follows:
(a)The defined term “Class A Fundamental Default” shall be amended to replace
current subpart (b), in its entirety, with the following: “failure to pay $628
million in Cash, less the Adjustment Amount, if any, when due pursuant to
Section 2.4(b) of this Agreement.”




1 Capitalized terms used in this Agreement but not otherwise defined herein
shall have the meanings ascribed to such terms in the Settlement Agreement
(defined below).






1

--------------------------------------------------------------------------------

Execution Version




(b)The defined terms “2001 Indenture,” “Distributed New FE Notes,” “DTC,”
“Existing FE Notes,” “New FE Notes,” “New FE Notes Maturity Date,”
“Non-Distributed New FE Notes,” “Registration Default,” “Registration
Statement,” “SEC,” “Securities Act,” “Suspension Period,” and “Upfront Payment”
shall each be deleted in their entirety.


Section 2.    Modification of Section 2.4(a). Section 2.4(a) of the Settlement
Agreement shall be amended and replaced, in its entirety, with the following:
“The Debtors shall provide FE Corp. with the Plan Effective Date Notice at least
fourteen (14) days prior to the Plan Effective Date. In the event that the
Debtors do not provide the Plan Effective Date Notice at least fourteen (14)
days prior to the Plan Effective Date, the time for the FE Non-Debtor Parties to
perform their obligations due on the Plan Effective Date pursuant to the
Settlement Agreement and any related agreement (including, but not limited to
the Amended SSA and the Separation Agreement), shall be extended by the number
of days required to afford the FE Non-Debtor Parties a full fourteen (14) days
to perform such obligations.”
Section 3.    Modifications Related to Payment of New FE Notes in Cash.
(a)The title of Section 2.4 shall be modified and replaced, in its entirety,
with the following: “Additional Cash Payment.”


(b)Section 2.4(b) shall be modified by deleting the last two sentences and
amending and replacing the first sentence, in its entirety, as follows: “Subject
to the FE Non-Debtor Parties timely receiving the Plan Effective Date Notice, on
the Plan Effective Date, FE Corp. shall pay the Debtors $628 million in Cash,
less the Adjustment Amount, if any. For the avoidance of doubt, to the extent
that the FE Non-Debtor Parties do not timely receive the Plan Effective Date
Notice, FE Corp. shall pay the Debtors $628 million in Cash less the Adjustment
Amount, if any, on the date that is fourteen (14) days following the FE
Non-Debtor Parties’ receipt of the Plan Effective Date Notice.”


(c)Section 2.4(c) shall be amended and replaced, in its entirety, with the
following: “RESERVED.”


(d)Section 2.4(d) shall be modified and replaced, in its entirety, with the
following:
“Should one or more sales or deactivations of a fossil or nuclear plant occur
such that the Adjustment Amount is more than $0, a calculation of the Adjustment
Amount, along with supporting work papers, shall be provided to the Parties by
the FE Non-Debtor Parties at least five (5) business days prior to the proposed
Plan Effective Date for which the FE Non-Debtor Parties have received a timely
notice, or as soon as reasonably practicable in the event the sale closes within
five (5) business days of the proposed Plan Effective Date. If the Adjustment
Amount or the calculation thereof is not reasonably acceptable to one or more of
the Parties, any Party may inform the Parties, in writing, of: (i) their basis
for disagreement with the calculated Adjustment Amount and (ii) their proposed
amended Adjustment Amount. If the Parties do not resolve such dispute within
five (5) business days, the Party who originally objected to the Adjustment
Amount may file a motion with the Bankruptcy Court, on not less than five (5)
business days’ notice, to request that the Bankruptcy Court resolve any such
dispute. The Debtors hereby agree not to consummate any sale of a nuclear or
operating fossil plant (excluding the West Lorain Plant) within the 40 days
prior to




2

--------------------------------------------------------------------------------

Execution Version




the Plan Effective Date, provided, however, that such prohibition shall not
apply to any asset sale consummated in the same calendar year as the Plan
Effective Date. For the avoidance of doubt, until any dispute of the Adjustment
Amount is fully and finally resolved, (i) the FE Non-Debtor Parties shall only
be required to pay to the Debtors the difference between $628 million and the FE
Non-Debtor Parties’ calculation of the Adjustment Amount, and (ii) to the extent
that the difference between the Debtors’ calculation of the Adjustment Amount
and the FE Non-Debtor Parties’ calculation of the Adjustment Amount is $2
million or greater, the FE Non-Debtor Parties shall pay such portion of the
Adjustment Amount that is in dispute into an escrow account mutually acceptable
to the Debtors and the FE Non-Debtor Parties in their reasonable discretion (the
“Adjustment Amount Escrow”). Notwithstanding anything to the contrary herein, to
the extent that the difference between the Debtors’ calculation of the
Adjustment Amount and the FE Non-Debtor Parties’ calculation of the Adjustment
Amount is $2 million or greater, the Parties agree to seek an expedited hearing
before the Bankruptcy Court to resolve any such dispute. The amounts held in the
Adjustment Amount Escrow shall be released from such accounts to the FE
Non-Debtor Parties or the Reorganized Debtors (x) by mutual written agreement of
the Reorganized Debtors and the FE Non-Debtor Parties or (y) pursuant to a final
order of the Bankruptcy Court.”
(e)Sections 2.4(e) through 2.4(k) shall be deleted in their entirety.


(f)Clause (x) of Section 6.1(c) shall be modified and replaced, in its entirety,
with the following: “FE Corp. shall be required to perform all of its
obligations under this Agreement, including the payment of cash related
obligations hereunder (except to the extent any performance is tendered by the
FE Non-Debtor Parties but not accepted by the Debtors or any successor to the
Debtors).”


(g)Clause (a) of Section 11.6 shall be modified and replaced, in its entirety,
with the following: “(a) FE Corp. shall be required to perform all of its
obligations under this Agreement, including the payment of cash related
obligations in accordance with the terms hereunder, except to the extent any
performance is tendered by the FE Non-Debtor Parties but not accepted by the
Debtors or any successor to the Debtors.”


(h)Section 12.2(c)(ii) shall be amended and replaced, in its entirety, with the
following: “5 business days to cure the failure to pay the amounts owing
pursuant to the terms and conditions of Section 2.4(b) of the Agreement.”


(i)Exhibit C shall be deleted in its entirety.


Section 4.    Filing of Documents. Within five (5) business days of the date of
this Agreement, the Debtors shall file a motion to approve this Agreement with
the Bankruptcy Court that is consistent with the terms of this Agreement and
acceptable to the FE Non-Debtor Parties.
Section 5.    Effect of this Agreement.
(a)The Parties agree that except as otherwise set forth herein, all terms,
conditions, and provisions of the Settlement Agreement shall remain in full
force and effect. In the event of any inconsistency




3

--------------------------------------------------------------------------------

Execution Version




or conflict between the Settlement Agreement and this Agreement, the terms,
conditions and provisions of this Agreement shall govern and control.
(b)The modifications set forth in Sections 1 through 3 above are limited
precisely as written and shall not be deemed: (i) to be a waiver of any other
term or condition of the Settlement Agreement; (ii) to prejudice any
contractual, legal, or other right or rights which the undersigned may have or
may have in the future under or in connection with the Settlement Agreement; or
(iii) to otherwise establish any course of dealing among the Debtors and the FE
Non-Debtor Parties. Except as set forth herein, the Parties reserve all of their
rights and remedies under applicable law and under the Settlement Agreement with
respect to any matters other than those specifically addressed in this
Agreement.


Section 6.    Representations and Warranties.
(a)Subject to Bankruptcy Court approval, the Debtors hereby represent that they
possess all requisite power and authority necessary to enter into, and perform
under, this Agreement and that the Execution, delivery, and performance by the
Debtors of this Agreement, and the fulfillment of and compliance with the
respective terms hereof by the Debtors, do not and shall not (i) conflict with
or result in a breach of the terms, conditions, or provisions of, (ii)
constitute a default under (whether with or without the passage of time, the
giving of notice, or both), (iii) give any third party the right to modify,
terminate, or accelerate any obligation under, (iv) result in a violation of, or
(v) require any authorization, consent, approval, exemption, or other action by
or notice or declaration to, or filing with, any Governmental Entity (other than
such authorization, consent, approval, exemption, or other action the failure to
obtain, satisfy, or comply with, as the case may be, which will not affect the
validity or enforceability of the Agreement or have a material adverse effect on
the Debtors’ ability to perform their obligations under this Agreement) pursuant
to (A) the organizational documents of the Debtors, (B) any law to which the
Debtors are subject, or (C) any material agreement, instrument, order, judgment,
or decree to which the Debtors are subject.


(b)FE Corp. hereby represents that it possesses all requisite power and
authority necessary to (i) bind each of the FE Non-Debtor Parties to the terms
of this Agreement and (ii) enter into, and perform under this Agreement on
behalf of the FE Non-Debtor Parties and that the Execution, delivery, and
performance by FE Corp. of this Agreement, and the fulfillment of and compliance
with the respective terms hereof by the FE Non-Debtor Parties, do not and shall
not (i) conflict with or result in a breach of the terms, conditions, or
provisions of, (ii) constitute a default under (whether with or without the
passage of time, the giving of notice, or both), (iii) give any third party the
right to modify, terminate, or accelerate any obligation under, (iv) result in a
violation of, or (v) require any authorization, consent, approval, exemption, or
other action by or notice or declaration to, or filing with, any Governmental
Entity (other than such authorization, consent, approval, exemption, or other
action the failure to obtain, satisfy, or comply with, as the case may be, which
will not affect the validity or enforceability of the Agreement or have a
material adverse effect on the FE Non-Debtor Parties’ ability to perform their
obligations under this Agreement) pursuant to (A) the organizational documents
of the FE Non-Debtor Parties, (B) any laws to which the FE Non-Debtor Parties
are subject, or (C) any material agreement, instrument, order, judgment, or
decree to which the FE Non-Debtor Parties are subject.


(c)The Ad Hoc Noteholders Group hereby represents as follows:


a.
Pursuant to Section 13.11 of the Settlement Agreement, the Ad Hoc Noteholders
Group has authorized Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”) to
execute amendments to the Settlement Agreement on their behalf.







4

--------------------------------------------------------------------------------

Execution Version




b.
At the time of execution of this Agreement, the Ad Hoc Noteholders Group
constitutes the Requisite Noteholders.



c.
This Agreement, when executed and delivered by Kramer Levin as authorized
representative of the members of the Ad Hoc Noteholders Group in accordance with
the terms hereof, shall constitute a valid and binding obligation of the members
of the Ad Hoc Noteholders Group, enforceable in accordance with its terms.



d.
The execution and delivery by Kramer Levin does not and shall not (i) conflict
with or result in a breach of the terms, conditions, or provisions of, (ii)
constitute a default under (whether with or without the passage of time, the
giving of notice, or both), (iii) give any third party the right to modify,
terminate, or accelerate any obligation under, (iv) result in a violation of or
(v) require any authorization, consent, approval, exemption, or other action by
or notice or declaration to, or filing with, any Governmental Entity pursuant to
(A) the organizational documents of the members of the Ad Hoc Noteholders Group,
(B) any law to which any of the members of the Ad Hoc Noteholders Group are
subject, or (C) any material agreement, instrument, order, judgment, or decree
to which any of the members of the Ad Hoc Noteholders Group are subject.



(d)The Bruce Mansfield Certificateholders Group hereby represents as follows:


a.
Pursuant to Section 13.11 of the Settlement Agreement, the Bruce Mansfield
Certificateholders Group has authorized Latham & Watkins LLP (“Latham”) to
execute amendments to the Settlement Agreement on their behalf.



b.
At the time of execution of this Agreement, the Bruce Mansfield
Certificateholders Group together with other signatories to the Settlement
Agreement who currently hold Bruce Mansfield Certificate Claims constitutes the
Requisite Certificateholders.



c.
This Agreement, when executed and delivered by Latham on behalf of each member
of the Bruce Mansfield Certificateholders Group in accordance with the terms
hereof, shall constitute a valid and binding obligation of such member of the
Bruce Mansfield Certificateholders Group, enforceable in accordance with its
terms.



d.
The execution, delivery by Latham does not and shall not (i) conflict with or
result in a breach of the terms, conditions, or provisions of, (ii) constitute a
default under (whether with or without the passage of time, the giving of
notice, or both), (iii) give any third party the right to modify, terminate, or
accelerate any obligation under, (iv) result in a violation of or (v) require
any authorization, consent, approval, exemption, or other action by or notice or
declaration to, or filing with, any Governmental Entity pursuant to (A) the
organizational documents of the members of the Bruce Mansfield
Certificateholders Group, (B) any law to which any of the members of the Bruce
Mansfield Certificateholders Group are subject, or (C) any material agreement,
instrument, order, judgment, or decree to





5

--------------------------------------------------------------------------------

Execution Version




which any of the members of the Bruce Mansfield Certificateholders Group are
subject.


(e)The Committee hereby represents that it possesses all requisite power and
authority necessary to enter into, and perform under, this Agreement and that
the execution, delivery, and performance by the Committee of this Agreement, and
the fulfillment of and compliance with the respective terms hereof by the
Committee, do not and shall not (i) conflict with or result in a breach of the
terms, conditions, or provisions of, (ii) constitute a default under (whether
with or without the passage of time, the giving of notice, or both), (iii) give
any third party the right to modify, terminate, or accelerate any obligation
under, (iv) result in a violation of, or (v) require any authorization, consent,
approval, exemption, or other action by or notice or declaration to, or filing
with, any Governmental Entity (other than such authorization, consent, approval,
exemption, or other action the failure to obtain, satisfy, or comply with, as
the case may be, which will not affect the validity or enforceability of the
Agreement or have a material adverse effect on the Committee’s ability to
perform their obligations under this Agreement) pursuant to (A) the
organizational documents of the Committee, (B) any law to which the Committee is
subject, or (C) any material agreement, instrument, order, judgment, or decree
to which the Committee is subject.


Section 7.    Governing Law. This Agreement will be governed by the laws of the
State of Ohio (or federal law, where applicable), without regard to its
conflicts of laws principles that would require the law of another jurisdiction
to be applied.
Section 8.    Representation by Counsel. Each signatory acknowledges that it has
been represented by counsel in connection with this Agreement and the
transactions contemplated herein. Accordingly, any rule of law or any legal
decision that would provide any signatory with a defense to the enforcement of
the terms of this Agreement against such signatory based upon lack of legal
counsel shall have no application and is expressly waived.
Section 9.    Interpretation. This Agreement is the product of negotiations of
the Parties, and in the enforcement or interpretation hereof, is to be
interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof.
Section 10.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same agreement. Delivery of an executed signature page of
this Agreement by facsimile or other electronic means shall be as effective as
delivery of a manually Executed signature page of this Agreement.
Section 11.    Entire Agreement. This Agreement, the Settlement Agreement and
the order approving this Agreement, constitute the complete and entire agreement
among the Parties with respect to the matters contained in this Agreement, and
supersede all prior agreements, negotiations, and discussions among the Parties
with respect thereto.
Section 12.    Non-Reliance. Each of the Parties acknowledges that, in entering
into this Agreement, it is not relying upon any representations or warranties
made by anyone other than those representations, warranties, terms and
provisions expressly set forth in this Agreement.
Section 13.    Reservation of Rights. Notwithstanding anything contained in this
Agreement, the Debtors reserve their rights with respect to whether court
approval is required for any future amendments or waivers to the Settlement
Agreement.




6

--------------------------------------------------------------------------------

Execution Version






[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first listed above.
FirstEnergy Solutions Corp., on behalf of itself and its direct and indirect
subsidiaries.




By: s/Kevin Warvell
Its: Chief Financial Officer, Chief Risk Officer & Corporate Secretary
Date: November 21, 2019


FirstEnergy Nuclear Operating Company




By: s/Kevin Warvell
Its: Chief Financial Officer, Chief Risk Officer & Corporate Secretary
Date: November 21, 2019




FirstEnergy Corp., on behalf of itself and its direct and indirect non-Debtor
subsidiaries.




By: s/Steven R. Staub
Its: Vice President and Treasurer
Date: November 20, 2019








































7

--------------------------------------------------------------------------------

Execution Version






















ACKNOWLEDGED AND AGREED:


OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF FIRSTENERGY SOLUTIONS CORP. ET AL.
by its Co-Chairs


BNSF Railway Company


By: s/Munsoor Hussain
Name: Munsoor Hussain
Title: Assistant General Tax Counsel




WILMINGTON SAVINGS FUND SOCIETY, FSB, in its capacity as the indenture trustee
for the lessor notes issued under six indentures with Mansfield 2007 Trusts A-F
and its capacity as pass through trustee under the pass through trust agreement
with FirstEnergy Generation, LLC and FirstEnergy Solutions Corp. for the pass
through certificates issued in connection with the sale-leaseback transaction
for Unit 1 of the Bruce Mansfield Plant


By: s/Patrick J. Healy
Name: Patrick J. Healy
Title: Senior Vice President and Director




































8

--------------------------------------------------------------------------------

Execution Version






















Kramer Levin Naftalis & Frankel LLP, as authorized representative for the Ad Hoc
Noteholders Group:




By: s/Amy Caton
Name: Amy Caton
Title: Partner






































































9

--------------------------------------------------------------------------------

Execution Version






















Latham & Watkins LLP, as authorized representative for the Bruce Mansfield
Certificateholders Group:




By: s/Andrew M. Parlen
Name: Andrew M. Parlen
Title: Partner








10